Title: To Thomas Jefferson from Levi Stutson, 28 July 1801
From: Stutson, Levi
To: Jefferson, Thomas


               
                  Honourable Sir—
                  Boston July 28th. 1801.
               
               The unwarrantable Freedom which I now take, in the very singular, (and prehaps unprecedented) method of addressing You, tho’ in the most exalted station, which a Grateful and magnanimous people can place you—I humbly desire you to forgive,—nor can I doubt of the generous readiness, with which your complyance, will honour the urgent request, and especially when the cause of this application, meets with the candid discernment of your Just consideration; which is what I have taken the Liberty to solicit, from the pure inducement of necessiated Frankness, by an appeal to the dictates of your Philanthropic and unprejudiced reason;—It is with infinite regret I have to inform your Excellency, with what, under any supportable circumstances, I should feelingly forbear from the mortification of troubleing you with this address—that is the execrable misfortune of my long suffering in being designatedly placed among those, whom the arrogant intollerance of Political sentiments and party prejudice, hath long stygmatized and condemn’d to aprobrious suffering under the dorment state of civil oppression—by means of which and my firmness of attachment, to those fundamental principles, set forth in your admirable Republican Inaugural speech, the high Federalstyled rancour and malicious prejudice which so discordently sways a very considerable part of the most influencial and richer parts of this metropolis hath too evidently determined to keep me among many others within their power, in that persecuted state of Sentimental inveteracy, which your correct pen has so righteously described, and which without ambiguity by every Republican mind can never be too much confided in and admired.—
               I will not further engross on your Excellencys time,—but just to beg of you the invalueable favour, to take me so far into consideration, as to afford me an opportunity to exert my endeavours in some situation which your Judgment may see fit to place me in—and I pledge myself for every exertion to do honour thereto and to afford all possible sattisfaction—The enclosed Certificate, will I humbly presume be amply characterestic of me and my abilities—
               I have the Honour to remain—with the highest sentiments of duty and Esteem—Your Excellency’s Most Obt. and very humble Servt.
               
                  
                     Levi Stutson
                  
               
            